Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20916-BLOOM/Otazo-Reyes

  MARIUS LISTHROP, a/k/a SCARLXRD,

         Plaintiff,

  v.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

         Defendants.
                                                 /

          ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiff Marius Listhrop’s (“Plaintiff”) Motion

  for Entry of Final Default Judgment, ECF No. [59] (“Motion”), filed on June 14, 2021. A Clerk’s

  Default, ECF No. [53], was entered against Defendants on June 2, 2021, as Defendants failed to

  appear, answer, or otherwise plead to the Complaint, ECF No. [1], despite having been served. See

  Proof of Service ECF No. [41]. The Court has carefully considered the Motion, the record in this

  case, the applicable law, and is otherwise fully advised. For the following reasons, Plaintiff’s

  Motion is granted.

  I.     INTRODUCTION

         Plaintiff sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin pursuant to § 43(a) of the Lanham Act,

  15 U.S.C. § 1125(a); and common law unfair competition; and common law trademark

  infringement.
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 2 of 17

                                                         Case No. 21-cv-20916-BLOOM/Otazo-Reyes


          The Complaint alleges that Defendants are advertising, using, selling, promoting, and

  distributing, counterfeits and confusingly similar imitations of Plaintiff’s registered trademarks

  within the Southern District of Florida by operating the Defendants’ Internet based e-commerce

  stores operating under each of the Seller IDs identified on Schedule “A” attached to Plaintiff’s

  Motion for Entry of Final Default Judgment (the “Seller IDs”).

          Plaintiff further asserts that Defendants’ unlawful activities have caused and will continue

  to cause irreparable injury to Plaintiff because Defendants have 1) deprived Plaintiff of his right

  to determine the manner in which his trademarks are presented to consumers; (2) deceived the

  public as to Plaintiff’s sponsorship of and/or association with Defendants’ counterfeit products

  and the websites on online storefronts through which such products are sold, offered for sale,

  marketed, advertised, and distributed; (3) wrongfully traded and capitalized on Plaintiff’s

  reputation and goodwill and the commercial value of Plaintiff’s trademarks; and (4) wrongfully

  damaged Plaintiff’s ability to market his branded products and educate consumers about his brand

  via the Internet in a free and fair marketplace.

          In his Motion, Plaintiff seeks the entry of default final judgment against Defendants 1 in an

  action alleging trademark counterfeiting and infringement, false designation of origin, common-

  law unfair competition, and common law trademark infringement. Plaintiff further requests that

  the Court (1) enjoin Defendants unlawful use of Plaintiff’s trademarks; (2) award Plaintiff

  damages; and (3) instruct any third party financial institutions in possession of any funds restrained

  or held on behalf of Defendants to transfer these funds to Plaintiff in partial satisfaction of the

  award of damages.




  1
   Defendants are the Individuals, Partnerships, or Unincorporated Associations identified on Schedule “A”
  of Plaintiff’s Motion, and Schedule “A” of this Order.
                                                     2
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 3 of 17

                                                         Case No. 21-cv-20916-BLOOM/Otazo-Reyes


          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV, Inc.

  v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd. v.

  Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default judgment

  is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the defendant is

  not held to admit facts that are not well pleaded or to admit conclusions of law, the court must first

  determine whether there is a sufficient basis in the pleading for the judgment to be entered. See

  id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled

  in the complaint, and is therefore established by the entry of default … .”). Upon a review of

  Plaintiff’s submissions, it appears there is a sufficient basis in the pleading for the default judgment

  to be entered in favor of Plaintiff.

  II.     FACTUAL BACKGROUND2

          Plaintiff is the registered owner of the following trademarks registered on the Principal

  Register of the United States Patent and Trademark Office (collectively, the “Scarlxrd Mark”):

                             Registration     Registration
        Trademark                                                          Class / Goods
                              Number             Date

                                                               IC 009: Sound recordings featuring
                                                               music; musical recordings; video
                                                               recordings featuring music, and
                                                               musical performances; tapes,
        SCARLXRD               5,712,275       04/02/2019      namely, audio tapes featuring music;
                                                               cassettes, namely, audio cassettes
                                                               featuring music; CDs, namely, pre-
                                                               recorded CDs featuring music;
                                                               compact discs, namely, pre-recorded
                                                               compact discs featuring music; films


  2
   The factual background is taken from Plaintiff’s Complaint, ECF No. [1], Plaintiff’s Motion for Entry of
  Final Default Judgment and supporting evidentiary submissions.
                                                     3
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 4 of 17

                                           Case No. 21-cv-20916-BLOOM/Otazo-Reyes


                                               in the nature of motion picture films
                                               about music and musical bands;
                                               video cassettes, namely, prerecorded
                                               video cassettes featuring music;
                                               video recorders; CD ROMS,
                                               namely, prerecorded CD ROMS
                                               featuring music; video game
                                               software; computer game software;
                                               video cameras; cameras; spectacles,
                                               spectacle cases, sunglasses; mouse
                                               pads; screen savers in the nature of
                                               computer screen saver software;
                                               downloadable publications, namely,
                                               magazines in the field of music in
                                               electronic form, typically supplied
                                               on-line from databases or from
                                               facilities provided on the Internet;
                                               DVDs, namely, pre-recorded DVDs
                                               featuring music; headphones; stereo
                                               headphones; audiospeakers;
                                               downloadable digital music files;
                                               digital music downloadable from the
                                               Internet; downloadable music files;
                                               musical video recordings;
                                               downloadable musical sound
                                               recordings; musical recordings on
                                               compact discs; digital music
                                               downloadable in MP3 files provided
                                               from MP3 internet web sites;
                                               streamable sound recordings
                                               featuring music; streamable,
                                               downloadable videos featuring
                                               music and musical performances and
                                               downloadable electronic publication,
                                               namely, magazine featuring
                                               information about music and the
                                               music industry; computer
                                               application software for mobile
                                               phones, portable media players,
                                               handheld computers, namely,
                                               software for streaming or playing
                                               music; downloadable music sound
                                               recordings; downloadable video
                                               recordings featuring music and
                                               musical performances; software for
                                               displaying emoticons; downloadable

                                       4
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 5 of 17

                                           Case No. 21-cv-20916-BLOOM/Otazo-Reyes


                                               telephone ring tones for mobile
                                               phones; mobile phone covers and
                                               cases; decorative magnets; fridge
                                               magnets

                                               IC 014: Jewelry; watches; costume
                                               jewelry; brooches; cufflinks; tie
                                               pins; tie clips; earrings; key rings;
                                               pendants; horological and
                                               chronometric instruments including
                                               watches and clocks; decorative key
                                               fobs; lapel pins; rings; cuff links;
                                               bracelets; bracelets made of leather;
                                               bracelets made of metal; bracelets of
                                               precious metal; cuff links made of
                                               precious metals with semi-precious
                                               stones; bracelets made of precious
                                               metals with semi-precious stones;
                                               bracelets with semi-precious stones;
                                               bracelets with metal; jewelry chains;
                                               necklaces; jewelry rolls for travel

                                               IC 016: Printed matter, namely,
                                               paper signs, books, magazines,
                                               newsletters, informational cards and
                                               brochures in the field of music,
                                               magazines in the field of music,
                                               coffee table books in the field of
                                               music; photographs, pictures, prints;
                                               posters; greeting cards; postcards;
                                               notepads; address books;
                                               scrapbooks; folders; calendars;
                                               photograph albums; diaries; stamp
                                               albums; stickers; car stickers;
                                               decalcomanias; stationery; pens;
                                               pencils; erasers; pencil sharpeners;
                                               pencil cases; drawing and drafting
                                               rulers; boxes for pens; book
                                               markers; gift bags; envelopes song
                                               books; printed sheet music; check
                                               book holders; book marks; paper
                                               bags

                                               IC 018: Luggage; suitcases; luggage
                                               tags; overnight bags; weekend bags;
                                               suit bags; tote bags; briefcases;

                                       5
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 6 of 17

                                           Case No. 21-cv-20916-BLOOM/Otazo-Reyes


                                               canvas shopping bags; trunks; travel
                                               cases; backpacks; baby carriers worn
                                               on the body; handbags; purses;
                                               wallets; sports bags; gym bags;
                                               leather bags; beach bags; casual
                                               bags in the nature of weekend bags,
                                               travel bags, clutch bags; cosmetic
                                               bags sold empty; make up bags sold
                                               empty; hip bags; drawstring
                                               pouches; rucksacks; satchels; school
                                               bags; shoe bags for travel; shoulder
                                               bags; sling bags; toiletry bags sold
                                               empty; travelling bags; bumbags;
                                               music cases; beauty cases sold
                                               empty; carriers for suits, for shirts
                                               and for dresses; tie cases; credit card
                                               cases and holders; business card
                                               cases; umbrellas; umbrella covers;
                                               parasols and walking sticks; whips;
                                               harness and saddlery; toweling bags;
                                               haversacks; bags for campers in the
                                               nature of all-purpose carrying bags;
                                               furskins; collars for animals; covers
                                               for animals; boxes of leather or
                                               leather board; attaché cases; canes;
                                               leather shoulder bags; valises; vanity
                                               cases sold empty; portfolios; key
                                               bags

                                               IC 025: Clothing, namely, shirts, T-
                                               shirts, hoodies, sweatshirts, trousers,
                                               jogging suits, jeans, shorts, sports
                                               shorts, swimwear, beachwear,
                                               bikinis, swimming costumes,
                                               underwear, lingerie, boxer shorts,
                                               teddies being underclothing, slips
                                               being underclothing, camisoles,
                                               chemises, negligees, sleepwear,
                                               robes, pajamas, pajama sets,
                                               tracksuits, articles of outerwear,
                                               namely, coats, hats, gloves, jackets,
                                               jumpers and cardigans, pullovers,
                                               twin sets, knitwear, namely, tops and
                                               bottoms, leggings, neckties,
                                               waistcoats; Clothing, namely,
                                               headbands and wristbands as

                                       6
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 7 of 17

                                           Case No. 21-cv-20916-BLOOM/Otazo-Reyes


                                               clothing, skirts, wraps as clothing,
                                               jerseys, blouses, dresses,
                                               sweatshirts, stockings, ties as
                                               clothing, shawls, blazers, overalls,
                                               halter tops, tank tops, crop tops,
                                               dresses, blazers, blouses, slacks,
                                               suits, vests, socks and hosiery,
                                               stockings, aprons, footwear, namely,
                                               boots, shoes, slippers, sandals,
                                               trainers in the nature of training
                                               shoes, booties, workout shoes and
                                               running shoes, beach shoes, soles for
                                               footwear; headwear, namely,
                                               headbands, hats, caps, berets,
                                               earmuffs, top hats, visors, baseball
                                               caps, beanies; swimwear; waterproof
                                               clothing, namely, tops, bottoms, and
                                               waterproof footwear and headwear;
                                               leather belts

                                               IC 028: Games and playthings,
                                               namely, plush toys; playing cards;
                                               decorations for Christmas trees;
                                               children's toy bicycles; arcade
                                               games; balls for games; bath toys;
                                               beach balls; bean bags; board
                                               games; cuddly toys, namely, stuffed
                                               dolls and animals; soft toys in the
                                               nature of soft sculpture toys; stuffed
                                               toys; puppets; plush toys, jigsaw
                                               puzzles; manipulative puzzles; card
                                               games; computer games in the
                                               nature of battery-powered computer
                                               game with LCD screen; games
                                               adapted for use with television
                                               receivers

                                               IC 041: Entertainment services in
                                               the nature of live musical group;
                                               sound recording and video
                                               entertainment services, namely,
                                               musical compositions for others and
                                               production of sound and music
                                               video recordings; concert and
                                               musical performances, namely, live
                                               music concerts; television and radio

                                       7
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 8 of 17

                                                       Case No. 21-cv-20916-BLOOM/Otazo-Reyes


                                                            entertainment services, namely,
                                                            ongoing television programs in the
                                                            field of music and radio programs
                                                            featuring performances by a
                                                            musicians; entertainment services,
                                                            namely, entertainment in the nature
                                                            of live stage performances in the
                                                            nature of concerts in the field of
                                                            music by an individual and cabarets;
                                                            production of music video and
                                                            sound recordings; presentation,
                                                            production and performance of live
                                                            musical shows, live concerts,
                                                            ongoing radio and television
                                                            programs in the field of music, and
                                                            multimedia entertainment services in
                                                            the nature of production and post-
                                                            production services in the fields of
                                                            music, video, and films; recording,
                                                            film, video and television studio
                                                            services; audio, film, video and
                                                            television recording services; music
                                                            publishing; sound recording studios,
                                                            production and distribution of films
                                                            and videos in the field of music;
                                                            publication of books, magazines and
                                                            other texts; providing on-line music,
                                                            not downloadable; on-line
                                                            prerecorded digital music not
                                                            downloadable provided from mp3
                                                            web sites on the internet;
                                                            entertainment services, namely,
                                                            providing non-downloadable
                                                            prerecorded music, information in
                                                            the field of music, and commentary
                                                            and articles about music, all on-line
                                                            via a global computer network


  See Complaint, ECF No. [1]. The Scarlxrd Mark is used in connection with the design, marketing,

  and distribution of high-quality goods in at least the categories identified above. See Declaration

  of Dan Jenkins, ECF No. [5-1] at 5. Plaintiff has exclusive rights in and to the Scarlxrd Mark. Id.

         Although each Defendant may not copy and infringe each of Plaintiff’s trademarks for each

                                                   8
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 9 of 17

                                                           Case No. 21-cv-20916-BLOOM/Otazo-Reyes


  category of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant

  has infringed the Scarlxrd Mark for at least at least one category of goods. See Declaration of Dan

  Jenkins, ECF No. [5-1] at 15-18, and Schedule “C” to Declaration of Richard Guerra3. Defendants

  are not now, nor have they ever been, authorized or licensed to use, reproduce, or make

  counterfeits, reproductions, or colorable imitations of the of the Scarlxrd Mark. See Declaration of

  Dan Jenkins, ECF No. [5-1] at 15-18.

          As part of his ongoing investigation regarding the sale of counterfeit and infringing

  products, Plaintiff hired a third party investigatory to access Defendants’ Internet based e-

  commerce stores operating under each of the Seller IDs. The third party investigator initiated

  orders from each Seller IDs for the purchase of various products, all bearing, or suspected of

  bearing, counterfeits of the Scarlxrd Mark, and requested each product to be shipped to an address

  in the Southern District of Florida.        Accordingly, Defendants’ Goods are being promoted,

  advertised, offered for sale, and sold by Defendants within this district and throughout the United

  States. See Declaration of Richard Guerra ECF No. [5-2] at 5. A representative for Plaintiff

  personally analyzed the Scarlxrd branded items wherein orders were initiated via each of the Seller

  IDs by reviewing the e-commerce stores operating under each of the Seller IDs, or the detailed

  web page captures and images of the items bearing the Scarlxrd Mark, and concluded the products

  were non-genuine, unauthorized Scarlxrd products. See Declaration of Dan Jenkins, ECF No. [5-

  1] at 18.




  3
   Evidence of each Defendant’s infringement was attached as Exhibit 1 to the Declaration of Richard Guerra
  in Support of Plaintiff’s Motion for Entry of Final Default Judgment. Due to the size restriction for filing
  with the CM/ECF, the exhibit to the declaration was filed separately, in parts, in order to meet the maximum
  allowable size constraints on June 14, 2021.
                                                       9
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 10 of 17

                                                         Case No. 21-cv-20916-BLOOM/Otazo-Reyes


  III.   ANALYSIS

         A.        Claims

                   1.     Trademark Counterfeiting and Infringement Pursuant to § 32 of the
                          Lanham Act (15 U.S.C. § 1114) (Count I)

         Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on its

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiff must demonstrate that

  (1) it had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that was

  the same, or confusingly similar to Plaintiff’s trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.

  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).

                   2.     False Designation of Origin Pursuant to § 43(A) of the Lanham Act
                          (15 U.S.C. § 1125(a)) (Count II)

              To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

    Act, 15 U.S.C. § 1125(a), Plaintiff must prove that Defendants used in commerce, in

    connection with any goods or services, any word, term, name, symbol or device, or any

    combination thereof, or any false designation of origin that is likely to deceive as to the

    affiliation, connection, or association of Defendants with Plaintiff, or as to the origin,

    sponsorship, or approval, of Defendants’ services by Plaintiff. See 15 U.S.C. § 1125(a)(1).

    The test for liability for false designation of origin under 15 U.S.C. § 1125(a) is the same as

    for a trademark counterfeiting and infringement claim – i.e., whether the public is likely to be



                                                    10
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 11 of 17

                                                        Case No. 21-cv-20916-BLOOM/Otazo-Reyes


    deceived or confused by the similarity of the marks at issue. See Two Pesos, Inc. v. Taco Cabana,

    Inc., 505 U.S. 763, 780 (1992).

                 3.      Common Law Unfair Competition and Trademark Infringement
                         (Counts III and IV)

         Whether a defendant’s use of a Plaintiff’s trademarks created a likelihood of confusion

  between Plaintiff’s and the defendant’s services or goods is also the determining factor in the

  analysis of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester,

  1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for determining whether

  there is a likelihood of confusion, and thus trademark infringement, false designation of origin,

  and unfair competition under the common law of Florida, is set forth in John H. Harland, Inc. v.

  Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also Boston Prof’l Hockey Ass’n,

  Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As a general rule

  . . . the same facts which would support an action for trademark infringement would also support

  an action for unfair competition.”).

         The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

         B.      Liability

         The well-pled factual allegations of Plaintiff’s Complaint properly allege the elements for

  each of the claims described above. See ECF No. [1]. Moreover, the factual allegations in

  Plaintiff’s Complaint have been substantiated by sworn declarations and other evidence and

  establish Defendants’ liability under each of the claims asserted in the Complaint. Accordingly,

  default judgment pursuant to Federal Rule of Civil Procedure 55 is appropriate.




                                                   11
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 12 of 17

                                                       Case No. 21-cv-20916-BLOOM/Otazo-Reyes


          C.     Injunctive Relief

          Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

  choice for trademark and unfair competition cases, since there is no adequate remedy at law for

  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

  respond or otherwise appear in this action makes it difficult for Plaintiff to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D. Cal.

  2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance that

  defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent injunctive

  relief.”)

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiffs have carried their burden on

  each of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of confusion

  . . . may by itself constitute a showing of a substantial threat of irreparable harm.” McDonald’s

  Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss & Co. v. Sunrise

  Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale



                                                  12
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 13 of 17

                                                       Case No. 21-cv-20916-BLOOM/Otazo-Reyes


  of thousands of pairs of counterfeit jeans would damage LS & Co.’s business reputation and might

  decrease its legitimate sales.”). Plaintiff’s Complaint alleges that Defendants’ unlawful actions

  have caused Plaintiff irreparable injury and will continue to do so if Defendants are not

  permanently enjoined. See ECF No. [1]. Further, the Complaint alleges, and the unauthorized

  Masha and The Bear products sold, offered for sale, marketed, advertised, and distributed by

  Defendants are nearly identical to Plaintiff’s genuine Masha and The Bear products and that

  consumers viewing Defendants’ counterfeit products would actually confuse them for Plaintiff’s

  genuine products. See id. “The effect of Defendants’ actions will cause confusion of consumers,

  at the time of initial interest, sale, and in the post-sale setting, who will believe Defendants’

  Counterfeit Goods are genuine goods originating from, associated with, or approved by Plaintiff.”

  See ECF No. [1], at 36.

         Plaintiff has no adequate remedy at law so long as Defendants continue to operate the Seller

  IDs because Plaintiff cannot control the quality of what appears to be his Scarlxrd products in the

  marketplace. An award of monetary damages alone will not cure the injury to Plaintiff’s reputation

  and goodwill that will result if Defendants’ infringing and counterfeiting and infringing actions

  are allowed to continue. Moreover, Plaintiff faces hardship from loss of sales and his inability to

  control his reputation in the marketplace. By contrast, Defendants face no hardship if they are

  prohibited from the infringement of Plaintiff’s trademarks, which are illegal acts.

         Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ counterfeit products. See

  Nike, Inc. v. Leslie, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n injunction to enjoin

  infringing behavior serves the public interest in protecting consumers from such behavior.”). The

  Court’s broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’



                                                  13
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 14 of 17

                                                        Case No. 21-cv-20916-BLOOM/Otazo-Reyes


  infringing activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15

  (1971) (“Once a right and a violation have been shown, the scope of a district court’s equitable

  powers to remedy past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the

  power of the Chancellor to do equity and to mould each decree to the necessities of the particular

  case.” (citation and internal quotation marks omitted)); United States v. Bausch & Lomb Optical

  Co., 321 U.S. 707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme

  by prohibition of the use of admittedly valid parts of an invalid whole.”).

          Defendants have created an Internet-based infringement scheme in which they are profiting

  from their deliberate misappropriation of Plaintiff’s rights. Accordingly, the Court may fashion

  injunctive relief to eliminate the means by which Defendants are conducting their unlawful

  activities.

          D.     Statutory Damages for the Use of Counterfeit Marks

          In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

  or distribution of products, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of

  statutory damages at any time before final judgment is rendered in the sum of not less than

  $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good or service. 15 U.S.C.

  § 1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful,

  it may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good

  or service. 15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiff has elected to recover

  an award of statutory damages as to Count I of the Complaint.

          The Court has wide discretion in determining the amount of statutory damages. See PetMed

  Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

  902 F.2d 829, 852 (11th Cir. 1990)). “An award of statutory damages is appropriate despite a



                                                   14
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 15 of 17

                                                        Case No. 21-cv-20916-BLOOM/Otazo-Reyes


  plaintiff’s inability to prove actual damages caused by a defendant’s infringement.” Under

  Armour, Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 WL 1652044, at *22-23 (S.D. Fla. Apr.

  23, 2014) (“[A] successful plaintiff in a trademark infringement case is entitled to recover

  enhanced statutory damages even where its actual damages are nominal or non-existent.” (citing

  Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006))); Playboy Enter., Inc. v.

  Universal Tel-A-Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa. Nov. 3, 1998)

  (awarding statutory damages where plaintiff failed to prove actual damages or profits). Indeed,

  Congress enacted a statutory damages remedy in trademark counterfeiting cases because evidence

  of a defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. REP. NO. 104-

  177, pt. V(7) (1995) (discussing purposes of Lanham Act statutory damages); see also PetMed

  Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are “especially appropriate in default

  judgment cases due to infringer nondisclosure”). This case is no exception.

         This Court may award statutory damages “without holding an evidentiary hearing based

  upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

  Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

  Although the Court is permitted to conduct a hearing on a default judgment in regards to damages

  pursuant to Fed. R. Civ. P. 55(b)(2)(B), an evidentiary hearing is not necessary where there is

  sufficient evidence on the record to support the request for damages. See SEC v. Smyth, 420 F.3d

  1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

  tone . . . We have held that no such hearing is required where all essential evidence is already of

  record.”) (citations omitted); see also PetMed Express, 336 F. Supp. 2d at 1223 (entering default

  judgment, permanent injunction and statutory damages in a Lanham Act case without a hearing).

         Here, the allegations in the Complaint, which are taken as true, clearly establish Defendants



                                                   15
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 16 of 17

                                                         Case No. 21-cv-20916-BLOOM/Otazo-Reyes


  intentionally copied the Scarlxrd Mark for the purpose of deriving the benefit of Plaintiff’s world-

  famous reputation. As such, the Lanham Act permits the Court to award up to $2,000,000.00 per

  infringing mark on each type of service as statutory damages to ensure that Defendants do not

  continue their intentional and willful counterfeiting activities.

          The evidence in this case demonstrates that each Defendant sold, promoted, distributed,

  advertised, and/or offered for sale products bearing marks which were in fact counterfeits of at

  least one of the Scarlxrd Mark. See ECF No. [1]. Based on the above considerations, Plaintiff

  suggests the Court award statutory damages of $100,000.00 against each Defendant. The award

  should be sufficient to deter Defendants and others from continuing to counterfeit or otherwise

  infringe Plaintiff’s trademarks, compensate Plaintiff, and punish Defendants, all stated goals of 15

  U.S.C. § 1117(c). The Court finds that this award of statutory damages falls within the permissible

  statutory range under 15 U.S.C. § 1117(c) and is just.

          E.      Damages for False Designation of Origin

          Plaintiff’s Complaint also sets forth a cause of action for false designation of origin

  pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II, the

  allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

  judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.

          F.      Damages for Common Law Unfair Competition and Trademark
                  Infringement

          Plaintiff’s Complaint further sets forth a cause of action under Florida’s common law of

  unfair competition (Count III) and trademark infringement (Count IV). Judgment on Count III and

  Count IV are also limited to the amount awarded pursuant to Count I and entry of the requested

  equitable relief.

                                                    16
Case 1:21-cv-20916-BB Document 71 Entered on FLSD Docket 06/15/2021 Page 17 of 17

                                                     Case No. 21-cv-20916-BLOOM/Otazo-Reyes


         IV.   CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [59],

  is GRANTED against those Defendants listed in the attached Schedule “A.” Final Default

  Judgment will be entered by separate order pursuant to Federal Rule of Civil Procedure 58.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 15, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                17
